UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1960


RI’CHA RI SANCHO,

                Plaintiff - Appellant,

          v.

ANDERSON SCHOOL DISTRICT FOUR,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:15-cv-01353-HMH)


Submitted:   January 30, 2017                Decided:   February 16, 2017


Before DIAZ and      HARRIS,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ri’Cha ri Sancho, Appellant Pro Se. Allison Aiken Hanna, Mary
Allison Caudell, CHILDS & HALLIGAN, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ri’Cha    ri      Sancho     appeals     the     district      court’s    order

accepting       the   recommendation       of     the    magistrate      judge    and

granting summary judgment to Anderson School District Four on

her claims of a hostile work environment, disparate treatment,

and retaliation, in violation of Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e–17 (2012).

We    have   reviewed      the    record   and    find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court. *     Sancho v. Anderson Sch. Dist. Four, No. 8:15-cv-01353-

HMH   (D.S.C.     Aug.    3,     2016).    We    dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




       *
       To the extent that Sancho requests a payment plan for her
mediation fee, Sancho should direct her request to the district
court in the first instance.



                                           2